DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 10 of U.S. Patent No. 9,984,726 in view of Hwang et al. (U.S. Patent Application Publication 2015/0150055). 

Regarding claim 11, 
Instant Application
Is met by Claim 1 of U.S. Patent No. 9,984,726
A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
generating, using the generator:
generating, using the generator:
a plurality of coded data units each of which is composed of a plurality of samples;
a plurality of coded data units each of which is composed of a plurality of samples;
reference clock time information indicating a reference clock time; and
reference clock time information indicating a reference clock time for setting a current clock time; and
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and 
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and 
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information,
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information, 
wherein, in the transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time 

the plurality of coded data units are sequentially transmitted,
wherein the plurality of coded data units are sequentially transmitted, 
the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted, and
the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted, 

the leading clock time information is transmitted after an initial coded data unit from among the plurality of coded data units is transmitted, and
each of the generated plurality of coded data units includes information of a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit.
each of the generated plurality of coded data units indicates a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit.



However, the claims of U.S. Patent No. 9,984,726 fails to explicitly disclose wherein, in the transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information.
Referring to the Hwang et al. reference, Hwang et al. discloses a data transmission method comprising: transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information (paragraphs [0345]-[0347] – the clock time information, parameters, and other metadata is sent separately as a message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had sent the clock information separately as disclosed by Hwang et al. in the method disclosed by U.S. Patent No. 9,984,726 in order to efficiently and effectively transmit the clock time information.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 10 of U.S. Patent No. 10,490,225 in view of Hwang et al. (U.S. Patent Application Publication 2015/0150055). 

Regarding claim 11, 
Instant Application
Is met by Claim 1 of U.S. Patent No. 10,490,225
A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
 A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
generating, using the generator:
generating, using the generator:
a plurality of coded data units each of which is composed of a plurality of samples;
a plurality of coded data units each of which is composed of a plurality of samples;
reference clock time information indicating a reference clock time; and
reference clock time information indicating a reference clock time; and
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and 
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information,
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information, 


the plurality of coded data units are sequentially transmitted,
wherein the plurality of coded data units are sequentially transmitted,
the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted, and
 the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted,

the leading clock time information is transmitted while stored in a MPEG Media Transport message, and
each of the generated plurality of coded data units includes information of a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit.
each of the generated plurality of coded data units indicates a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit.


However, the claims of U.S. Patent No. 10,490,225 fails to explicitly disclose wherein, in the transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information.
Referring to the Hwang et al. reference, Hwang et al. discloses a data transmission method comprising: transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information (paragraphs [0345]-[0347] – the clock time information, parameters, and other metadata is sent separately as a message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had sent the clock information separately as disclosed by Hwang et al. in the method disclosed by U.S. Patent .

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 10 of U.S. Patent No. 10,861,500 in view of Hwang et al. (U.S. Patent Application Publication 2015/0150055). 

Regarding claim 11, 
Instant Application
Is met by Claim 1 of U.S. Patent No. 10,861,500
A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
A data transmission method performed by a data transmission device including a generator and a transmitter, the data transmission method comprising:
generating, using the generator:
generating, using the generator:
a plurality of coded data units each of which is composed of a plurality of samples;
a plurality of coded data units each of which is composed of a plurality of samples;
reference clock time information indicating a reference clock time; and
reference clock time information indicating a reference clock time; and
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and 
leading clock time information indicating a leading clock time that is a clock time at which a leading sample in a coded data unit is presented or decoded; and 
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information,
transmitting, using the transmitter, the generated plurality of coded data units, the generated reference clock time information, and the generated leading clock time information, 
wherein, in the transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information,

the plurality of coded data units are sequentially transmitted,
wherein the plurality of coded data units are sequentially transmitted, 
the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted, and
the leading clock time information indicates respective leading clock time of each of a plurality of specific coded data units among the generated plurality of coded data units, the plurality of specific coded data units are a plurality of coded data units, which are to be presented or decoded after the leading clock time information is transmitted, 
each of the generated plurality of coded data units includes information of a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit.
each of the generated plurality of coded data units includes information of a time point at which each sample except for the leading sample in the coded data unit is presented or decoded, as a relative value to a time point of another sample in the coded data unit, and

the leading clock time information is transmitted while stored in a MPEG Media Transport Package Table.


However, the claims of U.S. Patent No. 10,861,500 fails to explicitly disclose wherein, in the transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information.
Referring to the Hwang et al. reference, Hwang et al. discloses a data transmission method comprising: transmitting, the generated plurality of coded data units is transmitted in a different packet than the generated reference clock time information and the generated leading clock time information (paragraphs [0345]-[0347] – the clock time information, parameters, and other metadata is sent separately as a message).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had sent the clock information separately as disclosed by Hwang et al. in the method disclosed by U.S. Patent No. 10,861,500 in order to efficiently and effectively transmit the clock time information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 23, 2021